44 So.3d 271 (2010)
In re Randal Lee MENARD.
No. 2010-B-1798.
Supreme Court of Louisiana.
September 24, 2010.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent collected an excessive fee, causing harm to his client. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Randal Lee Menard, Louisiana Bar Roll number 20960, be, be suspended from the practice of law for a period of one year and one day, fully deferred.
IT IS FURTHER ORDERED that respondent shall pay full restitution to his former client, with legal interest, as set forth in the petition for consent discipline.
*272 IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.